Citation Nr: 1608916	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a disability rating greater than 20 percent for lumbosacral strain.

5.  Entitlement to a disability rating greater than 20 percent for subluxation, cervical spine.

6.  Entitlement to a disability rating greater than 10 percent for epicondylitis, right elbow.

7.  Entitlement to a compensable disability rating for allergic rhinitis.

8.  Entitlement to a compensable disability rating for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1955 to June 1976. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2016, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher evaluations for lumbosacral strain, cervical spine, right elbow epicondylitis, allergic rhinitis, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his sleep apnea had its onset during his military service.

2.  Resolving all reasonable doubt in favor of the Veteran, the competent medical and other evidence of record indicates that his bilateral hearing loss was, at least in part, caused by acoustic trauma during his military service.

3.  Resolving all reasonable doubt in favor of the Veteran, the competent medical and other evidence of record indicates that his tinnitus was, at least in part, caused by acoustic trauma during his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grants of service connection for sleep apnea, bilateral hearing loss, and tinnitus represent complete grants of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



I.  Sleep apnea

The Veteran seeks service connection for obstructive sleep apnea that he contends had its onset during military service.  He described its initial manifestations as episodes of apnea since the 1970s.  He finally underwent a sleep study in 2008 and was given a continuous positive airway pressure (CPAP) machine.  He also elaborated upon this history in a January 2016 Board hearing.  

Service treatment records do not document complaints or findings suggestive of sleep apnea prior to the Veteran's retirement from service in 1976.  The post-service evidentiary record in this case shows that sleep apnea was first diagnosed in March 2008.  He was started on CPAP treatment with successful results.

A VA examination has not been provided to address the Veteran's claimed sleep apnea, however such an examination is not required because the Board is persuaded by the Veteran's credible lay statements and testimony on the matter.  Despite the lack of a definitive medical nexus opinion in this case, medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to testify as to observable symptoms such as snoring, gasping for air, and apnea.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Board also finds that his lay assertions of having manifestations due to the sleep apnea in service are credible and sufficient to establish the onset of symptoms to the time he was serving on active duty.  There is no evidence in the record that contradicts the Veteran's statements or that makes them less trustworthy, so there is no reason to doubt his credibility in this regard.  Therefore, while not outcome determinative, there is probative value to the Veteran's testimony that the symptoms he experienced during service have continued until he sought treatment and was diagnosed with sleep apnea (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, after carefully reviewing all the evidence on file, there is no adequate reason to reject the Veteran's competent and credible testimony.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Furthermore there is no competent medical opinion refuting, much less probatively outweighing, the evidence supporting this claim.  Based on the totality of the evidence, the benefit of the doubt is resolved in the Veteran's favor and the Board finds that his sleep apnea was incurred during his military service.  Accordingly service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

II.  Hearing loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends had their onset during service as a result of exposure to excessive noise.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

Although there are no findings or diagnoses of hearing loss or tinnitus shown in service treatment records, including at separation examination, the Veteran's DD-214 lists his military occupational specialty (MOS) in aircraft maintenance, a specialty likely associated with some noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes his exposure to hazardous noise in service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

However, there are few pertinent clinical records associated with the Veteran's claims file until a November 2012 VA audio examination report which shows the Veteran has moderately severe sensorineural hearing loss in both ears.  After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the audiologist concluded that the Veteran hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of noise exposure during service.  The basis for this rationale was that his hearing was within normal limits on his retirement physical.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's hearing loss and tinnitus are related to service.  While the Board cannot ignore or disregard the VA audiologist's medical conclusion, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that this opinion is of little probative value, since the audiologist seemed to rely primarily on the Veteran having normal hearing acuity during, and at discharge from, service and did not provide any reason why the in-service acoustic trauma was not a source of his current hearing loss on  a delayed onset basis.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.

Moreover, the record contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of ringing in the ears and impaired hearing since service (assertions that he is considered competent to make).  Jandreau supra; Buchanan supra.  During his January 2016 Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma, to include from jet engine noise on the flight line.  He testified that he first experienced ringing in his ears and hearing loss during service, which continues to this day and has recently gotten worse.  He reported that he had no occupational noise exposure following service.  There is no evidence in the record that contradicts his testimony or that makes it less trustworthy.  

In this regard, the Board particularly notes that given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  So in this case the Board finds the Veteran's assertions of tinnitus and hearing loss dating back to active service to be both competent and credible and thus sufficient to establish continuous and chronic symptoms such as to enable a grant of service connection.  



For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for sleep apnea is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his service-connected lumbar spine, cervical spine, right elbow, allergic rhinitis, and asthma disabilities are more disabling than their current evaluations reflect.  Review of the claims folder reveals that he has not been afforded a pertinent VA examinations since 2012, and the symptoms he testified to at his 2016 hearing indicate a worsening of these disabilities. 

As there may have been significant changes in these service-connected disabilities since then, and to ensure that the Veteran's complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for service-connected lumbar spine, cervical spine, right elbow, allergic rhinitis, and asthma disabilities that are not already in the claims file.

2.  Schedule the Veteran for VA orthopedic examinations to assess the nature and severity of his service-connected lumbar spine, cervical spine, and right elbow disabilities.  The file must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.  Describe in detail all symptoms reasonably attributable to the each disability.

With respect to both the lumbar and cervical spine the examiner should:

a) conduct range of motion testing of each spinal segment (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the lumbar or cervical spine and, if so, whether such is favorable or unfavorable.

b) indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion for both the thoracolumbar and cervical segments of the spine.

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected lumbosacral strain and service-connected cervical subluxation.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the upper and/or lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) indicate whether intervertebral disc syndrome (IDS) is present and if so, state the length of time during the past twelve months that the Veteran has had incapacitating episodes.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

e) describe the effects of the Veteran's service-connected lumbosacral strain and cervical subluxation on his occupational functioning and activities of daily living.  

With respect to the right elbow, the examiner should:

a) conduct range of motion testing of the right forearm/elbow (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right elbow.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner must state whether the Veteran is right hand or left hand dominant.

b) discuss whether the Veteran's limitation of motion is comparable to ankylosis of the elbow and, if so, whether such may be described as favorable (between 90 and 70 degrees); intermediate (more than 90 degrees or between 70 and 50 degrees); or unfavorable (less than 50 degrees or with complete loss of supination or pronation).  The examiner should also indicate whether impairment of flail joint, nonunion of the radius or ulna, impairment of the ulna, impairment of the radius, or impairment of supination or pronation is present, in accordance with the criteria set out in 38 C.F.R. § 4.71a, Diagnostic Codes 5209-5213.  

c) indicate the effect the right elbow disability has, if any, on the Veteran's current level of occupational impairment. 

3.  Schedule the Veteran for an appropriate VA examination of his service-connected allergic rhinitis and asthma, to determine the current severity of those disabilities.  The file must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  All indicated tests and studies should be performed (e.g., sinus X-rays and pulmonary function tests), and the examiner should review the results of any testing prior to completing the report.  Describe in detail all symptoms reasonably attributable to the each disability.

With respect to allergic rhinitis, the examiner should:

a) identify any polyps associated as well as the extent of any nasal obstruction due to the disability.  

b) specifically indicate with respect to each nasal passage whether there is complete obstruction, greater than 50-percent obstruction or less than 50-percent obstruction.

c) indicate the effect the allergic rhinitis has, if any, on the Veteran's current level of occupational impairment. 

With respect to asthma, the examiner should:

a) ensure that the pulmonary function study contains the full range of results necessary to rate the disability under the diagnostic, including the FEV-1 (Forced Expiratory Volume in one second); FVC (Forced Vital Capacity) and the ratio of FEV-1 to FVC (FEV-1/FVC).  

b) discuss whether the Veteran requires medication, and if so the frequency of: (i) inhalational or oral bronchodilator therapy and/or (ii) inhalational anti-inflammatory medication, (iii) courses of systemic (oral or parenteral) corticosteroids each year, or (iv) high dose corticosteroids or immune-suppressive medications.  

c) state whether the Veteran experiences more than one attack per week with episodes of respiratory failure and whether there are at least monthly visits to physicians for required care during exacerbations.  

d) indicate the effect the asthma has, if any, on the Veteran's current level of occupational impairment. 

4.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


